11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of K.B.H, a child,             * From the 70th District
                                                 Court of Ector County,
                                                 Trial Court No. A-128,986.

No. 11-11-00233-CV                             * May 23, 2013

                                               * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court=s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Tadd C. Sprayberry.